LOCHREN, District Judge,
after stating the case as above, delivered the opinion of the court.
That an order granting or refusing a new trial rests in the discretion of the trial court, and is not reviewable, has been the uniform holding of the federal courts. It is needless to cite authorities, but many will be found in 1 Desty, Fed. Proc. (9th Ed.) 661.
The argument that the decision of the motion for new trial came too late, because made after the term had ended at which the verdict was rendered, is not sound. A cause, and the parties to it, are before the court until the end of the term at which the final judgment of the court is entered; and the jurisdiction of the court over the cause and the parties continues after such term, if during the term a motion respecting the judgment is entertained or allowed, and held open for further consideration. “It is a general rule of the law that all judgments, decrees, or other orders of the courts, however conclusive in their character, are under the control of the court which pronounces them during the term at which they are rendered or entered of record, and they may then be set aside,, vacated, modified, or annulled by that court. But it is a rule, equally well established, that after the term has ended all final judgments and decrees of the court pass beyond its control, unless steps be taken during that term, by motion or otherwise, to set aside, modify, or correct them.” Bronson v. Schulten, 104 U. S. 410, 415, 26 L. Ed. 997. “Whatever parties are bound to take notice of at one term they must follow to the next, if they are not, in some appropriate form, dismissed from further attendance. In this case the motion to allow a reargument went over as unfinished business, and carried the parties with it. The proceeding was in all material respects like a motion for a new trial filed in time at one term and not disposed of until the next. Under such circumstances a judgment or decree, although entered in form, does not discharge the parties from their attendance in the cause.' They must remain until all questions as to the finality of what has been done are settled. The motion when entertained prolongs the suit, and keeps the parties in court until it is passed upon and disposed of in the regular course of proceeding.” Goddard v. Ordway, 101 U. S. 745, 751, 24 L. Ed. 237.
The November term is fixed by act of congress to begin on the-second Monday of that month. In 1900 it began on November 12th. The order entered at the October term', permitting the motion for new trial to be filed by November 15th, and the fact that such motion was not disposed of at the October term, caused it to go over as unfinished business to the November term, carrying over the cause and the parties. Such would have been its effect had judgment been entered at the October term upon the verdict. But no judgment in the cause was entered at that term, and the cause necessarily, and irrespective of the pending motion for new trial, passed over to the November term for the entry of judgment, and any other action that might be taken in the case.
*233The order granting a new trial, as entered of record in this case, shows upon its face that it was made “at the November, A. D. 1900, term of said court, and on the 12th day of April, 1901.” Counsel for plaintiffs in error argue that April 12, 1901, could not have been in the November, 1900, term because a term fixed by statute to be held at another place in the district on the third Monday in January would intervene. But, if the business of the November term made such course desirable, that term might have been continued to a date beyond the January term. This court will not presume that the circuit court has committed errors not made to appear, nor that it has falsified its records. The court having at the proper time allowed the motion for new trial to be filed, it would pass from term to term as unfinished business in the cause, until disposed of. It is unnecessary to consider the effect of plaintiffs’ participation in the subsequent trials.
The judgment is affirmed.

 1. See Appeal and Error, vol. 2, Cent. Dig. §§ 477, 588; vol: 3, Cent. Dig. 3862/3864.